DECISION
PER CURIAM:
T 1 Duane Smith appeals his sentence after pleading guilty to a drug charge. Smith's counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and State v. Clayton, 639 P.2d 168 (Utah 1981). The brief establishes that the issue raised is frivolous. See Dunn v. Cook, 791 P.2d 873, 878 (Utah 1990) (noting counsel must "objectively demonstrate" issues are frivolous). Counsel also certifies that he reviewed the record, gave the brief to Smith to review, and provided Smith the opportunity to raise additional issues for inclusion in the brief. Based upon our independent examination of the record, we determine that the appeal is, indeed, wholly frivolous. Accordingly, we affirm Smith's sentence and grant counsel's request to withdraw.